Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lillian Fant on 2-16-22.
The application has been amended as follows: 
5. (Currently Amended) The method of claim 18, wherein "A" is formatted as a base 256 complement.
6. (Currently Amended) The method of claim l, wherein each output image patch a 16x16 pixel array.
12. (Currently Amended) The computer program product of claim [[']] 20, wherein "A" is formatted as a base 256 complement.
13. (Currently Amended) The computer program product of claim [[']] 8, wherein each output image patch is a 16xl6 pixel array.
20. (New) The computer program product of claim 8, wherein formatting the color value at each pixel of the image patch in RBGA unsigned integral format further comprises formatting the color value at each pixel of the output image patch in OpenGL RBGA unsigned integral format as a base 256 number with “R” as a least significant place.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 8 and 15:
The prior art fails to teach partitioning the input image: in parallel for each particular grayscale value in the range, counting the number of pixels in the particular input patch having the particular grayscale value; and creating an output image patch as an ordered sequence of N pixels, with the color value of the nth pixel in each corresponding output patch representing the count of pixels in the particular input patch having the nth grayscale value; formatting the color value at each pixel of the output image patch in RBGA unsigned integral format; and combining the output image patches into a single composite output image of N pixels, the pixel value of the nth pixel in the single composite output image corresponding to the count of pixels in the input image having the nth grayscale value; and generating an output image histogram comprising the composite output image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613